Citation Nr: 1236097	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-26 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  He died in June 2008.  The appellant is his widow. 

This matter to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO, inter alia, denied the appellant's claim for service connection for the cause of the Veteran's death.  In October 2008, the appellant filed a notice of disagreement.  A statement of the case was issued in May 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), in July 2009.

The record contains a December 2009 rating decision in which the RO erroneously indicated the issue on appeal was subject to a prior, final denial, and that new and material evidence had to be submitted to reopen the claim.  This mischaracterization was corrected in the January 2012 supplemental statement of the case.  

In June 2012, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

During the hearing, the appellant submitted her own personal statements, as well as written statements from friends and family of the Veteran as evidence in support of her claim, accompanied by a signed waiver of review by the RO.  38 C.F.R. § 20.1304 (2011).  The Board accepts this evidence for inclusion in the record.

In August 2012, the Board requested a medical opinion from the Veterans Health Administration (VHA).  The requested opinion was provided in September 2012.  Although the appellant and her representative have not received a copy of the opinion as well as 60 days to submit additional evidence or argument, the Board finds that there is no prejudice to the appellant in this regard, given the full grant of the benefit sought on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Persuasive medical opinion indicates that it is at least as likely as not that hepatitis C either caused or contributed substantially or materially to cause the Veteran's death.

3.  Competent, credible and probative evidence of record indicates that it is at least as likely as not that the Veteran's hepatitis C had its onset in, or is otherwise medically related to, disease or injury incurred during the Veteran's active duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Pertinent to the claim for service connection for the cause of the Veteran's death, given the favorable disposition of this claim, the Board finds that all notification and development action needed to fairly adjudicate such claim has been accomplished. 

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

In adjudicating a claim for VA benefits, VA is responsible for determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record in light of the above, and affording the appellant the benefit of the doubt on certain elements of her claim, the Board finds that service connection for the cause of the Veteran's death is warranted. 

The Veteran died in June 2008.  His Certificate of Death lists his immediate cause of death as cardiopulmonary arrest, due to or as a consequence of liver failure.  

The appellant has expressed her belief that the Veteran's liver failure occurred as a consequence of his hepatitis C, and that the Veteran contracted hepatitis C during service, specifically, through an in-service blood transfusion.  

To substantiate the appellant's claim, the probative medical evidence of record must demonstrate that it is at least as likely as not that the Veteran's hepatitis C (1) either caused or contributed substantially or materially to cause the Veteran's death, and (2) had its onset in, or is otherwise medically related to, disease or injury incurred during the Veteran's active duty service.  In August 2012, the Board requested a VHA opinion to address these matters.  Such an opinion was obtained in September 2012, and the Board finds that the opinion provides competent, persuasive evidence in support of the claim..

First addressing the matter of a causal relationship between the Veteran's hepatitis C and his death, the physician who authored the September 2012 VHA opinion noted that the Veteran seemed to have been diagnosed with hepatitis C in 2001.  At the time of this diagnosis, laboratory studies (thrombocytopenia, elevated total bilirubin) indicated that he likely already had cirrhosis of the liver at that time.  A liver biopsy was interpreted for the Veteran at that time as showing significant liver disease, but not quite cirrhosis, and the Veteran was described as having genotype 3a hepatitis C infection.  A 2007 progress note indicated that iron overload had contributed to the Veteran's liver disease over time, and phlebotomy was recommended.  The Veteran continued drinking alcohol, despite numerous warnings against doing so.  At the time of his death, the Veteran was described as having increased confusion from hepatic encephalopathy, as well as having 3.2 liters of fluid removed from his abdomen, which, the physician noted, would be consistent with cirrhotic ascites.  

Based on the above, the physician opined that it was at least as likely as not that the Veteran's hepatitis C either caused or contributed substantially or materially to cause the Veteran's death.  In explaining this opinion, the physician noted that the Veteran seemed to have been cirrhotic since the 2002-2005 time period, and that he had encephalopathy and ascites at the time of his death.  Based on these details, the physician stated that, although not all of the details of the Veteran's last hospitalization at a non-VA hospital were of record, it seemed that decompensated cirrhosis was a significant issue for him at the time of his death.  

On this record, the Board finds that the September 2012 VHA opinion on this matter constitutes competent and probative evidence to establish a causal relationship between the Veteran's hepatitis C and his death.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, the  September 2012 VHA opinion in this regard is not contradicted by any other medical evidence or opinion.  While not definitive, the opinion was expressed in terms sufficient to permit the application of the benefit-of-the-doubt doctrine on this point.  

Turning next to  question of whether the Veteran's hepatitis C had its onset in, or was  otherwise medically related to, in-service injury or disease, the Board notes that the record includes medical and/or lay evidence indicating that the Veteran had the following hepatitis C risk factors: (1) medical treatment (including treatment through IV and lay contentions of in-service blood transfusions) of his burns in Vietnam, during air evacuation, and in hospitals; (2) several in-service surgeries, including homografts of the arms and the ears and right ear reconstruction; (3) multiple post-service surgeries, the majority of which appear to have been related to his service-connected scars; (4) tattoos, at least two of which were gotten during service; (5) a drinking problem for many years following service; and (6) a single intranasal use of cocaine without sharing a straw.  There was no medical or lay evidence of the following risk factors: (1) intravenous drug use and (2) high risk sexual behavior.

Service treatment records document  that the Veteran suffered second and third degree burns on 33 percent of his body following a gasoline fire explosion that occurred when a land mine exploded underneath his vehicle.  The Veteran underwent an initial dressing change in Vietnam, and he was air evacuated from the battlefield to a military hospital, where his wounds were again debrided and irrigated.  He later underwent additional dressing and debridement.  Statements from the Veteran's family and friends reflect that the Veteran told them that he remembered receiving treatment, including through IV, while being airlifted from the battlefield to a hospital.  He had several surgeries in service, including homografts of the arms and the ears and right ear reconstruction.  The service treatment records do not expressly indicate blood transfusions, but they do reflect that the Veteran received IV treatment.

The physician who authored the September 2012 VHA opinion noted that all records indicated the Veteran did not use IV drugs at any point.  He opined that, of all of the risk factors for hepatitis C virus acquisition, the Veteran's extensive burns and the likely therapy that he received for these burns in the field and at Army and Air Force Military Hospitals in early 1967 seemed to be the most likely source, although, the physician acknowledged, brief intranasal cocaine use in the early 1980s and tattoos received in service were other possible sources.  

The physician opined that it is at least as likely as not that the Veteran's hepatitis C had its onset in, or is otherwise medically related to, disease or injury that occurred during his active duty service.  He noted that is it unusual for Vietnam-era Veterans to have a history of second and third degree burns involving much of their bodies, and, given the medical management, including skin grafting technology at that time, it seemed likely the Veteran was exposed to some blood, clotting factors, or tissue that would have been at risk for carrying hepatitis C.  The examiner also stated that, while there was no documentation of jaundice or elevated LFTs at that time, only one set of blood work was available.  He noted that this blood work was from approximately February 1967, while the landmine accident occurred in October 1966.  The examiner also noted that the Veteran had already developed cirrhosis or near-cirrhosis by 2001-2002, which would also favor the earlier acquisition of hepatitis C virus.

The Board finds that, collectively, the above-described evidence constitutes  competent, credible, and probative evidence on the question of whether there existed a  relationship between the Veteran's hepatitis C and his military service.  In particular, the Board accords significant probative weight to the VHA opinion, as it was based upon full consideration of the Veteran's documented medical history, and on lay assertions that were made by the Veteran during his lifetime, and was supported by clearly-stated rationale.  This evidence that tends to support a finding that there existed a medical nexus between the Veteran's hepatitis C and his military service is essentially uncontradicted.

Accordingly, in light of all the foregoing, the  Board finds that it is at least as likely as not that the Veteran's hepatitis C (1) either caused or contributed substantially or materially to cause the Veteran's death, and (2) had its onset in, or was otherwise medically related to, in-service injury incurred during the Veteran's active duty service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56..

Therefore, given the facts of this case, and resolving all reasonable doubt in the appellant's favor, the Board concludes that the criteria for service connection for the cause of the Veteran's death are met.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


